On Petition for Rehearing.
Rabb, C. J.
Appellant, in its petition for rehearing, earnestly insists that the court is in error in holding that the answer returned by the jury to the twenty-third interrogatory submitted is not in irreconcilable conflict with the general verdict.
12. It is true, as appellant contends, and as the authorities cited declare, that where the question of negligence depends upon facts and circumstances from which reasonable men might draw different conclusions, then it is for the jury; but it is equally true that if the facts are undisputed, and of such character as to admit of but one reasonable inference, then the question is for the court.
13. The difficulty with this interrogatory is that, taking all the facts alleged in the complaint and those found in answer to the interrogatories to be true, and construing them most favorably to the appellee, as we are bound to do, it leaves the inference that it was reasonably probable that, under the circumstances of the case, the appellee would, after the signal to stop was given, arise from her seat and take a position near the outer edge of the car. *115But in the opinion of the jury this position thus taken was not one of peril, even though the ear, running at the rate of twelve miles per hour, should be brought to a sudden stop by a quick, violent, backward motion. What we decide is that the jury may not infer that the position of the passenger, standing on the outer edge of the open car, is not one of peril, if the ear, running at the rate of twelve miles per hour, is brought to a sudden stop by a quick, violent, backward motion, and that such position, under such circumstances, is one of peril, and that the court can say so as a matter of law, and that the jury will not be permitted to say to the contrary.